Case 1:18-cv-00494-WES-LDA Document 45 Filed 06/02/20 Page 1 of 13 PageID #: 2720




                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF RHODE ISLAND

      HOUSE OF BRANDS KJ PTY LTD.,

      Plaintiff,
                      v.                                    Case No.: 1:18-cv-00494-WES-LDA

      ALEX AND ANI, LLC, ALEX AND ANI                       JURY TRIAL DEMANDED
      SOUTH SEAS, LLC; and OMAR AJAJ,
      individually,

      Defendants.

                   PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION FOR EXTENSION OF TIME

             Defendants’ bare-bones Motion1 asks this Court to blow open long-closed doors to allow

  still more discovery without citing any legitimate basis to do so. Their request comes almost two

  years after this case was filed, six months after fact discovery closed, and three months after their

  expert disclosure deadline expired. Indeed, Defendants waited to file this Motion until after the

  parties filed their Pretrial Memoranda—a final step before trial. Characteristically, this requested

  extension is par for the course that Defendants have followed throughout this case, one which has

  featured their consistent failure to diligently seek and respond to discovery. This of course has

  had the intended and predictable effect of unnecessarily prolonging the resolution of this case, all

  while causing great and avoidable expense to Plaintiff House of Brands KJ Pty Ltd. (“House of

  Brands”).

             To support their request for such extraordinary relief, Defendants simply point to

  unspecified and undisclosed “software issues”—which they claim are confidential—and to the

  recent pandemic restrictions as the basis for their failure to timely conduct expert discovery over

  the last several months. ECF No. 44 at 1. Yet the pandemic restrictions of which Defendants


  1
      Defendants’ Motion for Extension of Time (ECF No. 44) is referred to herein as the “Motion.”


                                                                                                Page 1
Case 1:18-cv-00494-WES-LDA Document 45 Filed 06/02/20 Page 2 of 13 PageID #: 2721




  complain did not begin in Rhode Island until after Defendants’ expert designation deadline had

  passed without any compliance on their part or any attempt by them to seek more time to comply.

  Such untimely (and predictable) excuses fall woefully short of the First Circuit’s excusable neglect

  standard.2 And given that House of Brands has nearly completed the preparation of its case-in-

  chief in anticipation of a trial in which it will bear the burden of proof, Defendants’ proffered

  excuses do not warrant the significant prejudice House of Brands would endure should the Court

  extend Defendants’ expert discovery deadlines at this late juncture. House of Brands therefore

  respectfully requests that this Court deny Defendants’ Motion with prejudice.

                                         I.      BACKGROUND

         Alex and Ani has dragged out this case, which began with very few disputed issues, into

  unnecessarily costly litigation that has lasted almost two years. The crux of this dispute involves

  Alex and Ani’s failure to pay for roughly $2 million of inventory that House of Brands had

  purchased from and then returned to Alex and Ani for reimbursement of its purchase price for the

  goods, as per the parties’ agreement. Despite Alex and Ani’s obligations under the parties’

  contract and its specific representations that it would do so, Alex and Ani has failed to pay anything

  for the goods that House of Brands returned. It is undisputed in this case that Alex and Ani not

  only accepted the inventory that House of Brands has tendered back to it, but also then

  subsequently resold it to third parties for a double-profit. Yet Alex and Ani has stubbornly failed

  to pay House of Brands even one dime for the returned and resold inventory. In discovery, Alex



  2
   The Court’s General Orders and other notices regarding continuity of operations during the
  Coronavirus pandemic have not impacted the deadlines in the Pretrial Order; to the contrary, the
  Court’s communications have stressed that the Court is “100% operational.” E.g., United States
  District Court, District of Rhode Island, Public Notice The Federal Court Remains 100%
  Operational, (Mar. 17, 2020), available at
  https://www.rid.uscourts.gov/sites/rid/files/courtisoperational3.17.20.pdf.


                                                                                                 Page 2
Case 1:18-cv-00494-WES-LDA Document 45 Filed 06/02/20 Page 3 of 13 PageID #: 2722




  and Ani’s corporate representative literally admitted that it had breached its contract with House

  of Brands and thus was required to compensate House of Brands for all returned inventory at the

  price that House of Bands had paid for these goods. And Defendant Omar Ajaj (the Alex and Ani

  official who was in charge of this relationship) testified that, by stiffing House of Brands for the

  price it had paid for the goods, Alex and Ani has treated House of Brands unfairly.

          Alex and Ani has nonetheless grasped for any and all excuses not to reimburse House of

  Brands for monies that it clearly owes under the parties’ contract, and instead has needlessly

  dragged the case on by consistently failing to provide sufficient responses to House of Brands’

  discovery requests, by not being diligent in seeking its own discovery, and by repeatedly

  requesting extensions of discovery deadlines.

          In June 2019, the Court extended the parties’ fact discovery deadline by two months (until

  September 5, 2019) to accommodate a Court-ordered mediation in mid-July. Despite Alex and

  Ani’s clear admissions of liability during prior depositions, and House of Brands’ Australia-based

  corporate representative’s lengthy travel to attend the mediation in Rhode Island, Alex and Ani’s

  conduct at the mediation forced House of Brands to conclude that Defendants had no interest in

  settling.

          In late-August, after failing to diligently pursue discovery for over three months,

  Defendants filed a motion for an extension of the discovery deadline. ECF No. 27. House of

  Brands outlined Defendants’ consistent lack of diligence in its opposition to Defendants’ motion.

  ECF No. 28. Although the Court granted Defendants’ motion for an extension to complete

  discovery, the Order stated that “no further extensions of this deadline will be granted.” August

  26, 2019 Text Order (emphasis added).




                                                                                               Page 3
Case 1:18-cv-00494-WES-LDA Document 45 Filed 06/02/20 Page 4 of 13 PageID #: 2723




         In early-December 2019, House of Brands filed a motion to amend the Court’s Standard

  Pretrial Order to provide for expert disclosure deadlines, as the Standard Pretrial Order

  contemplated a transition directly from fact discovery to dispositive motions. ECF No. 39. The

  Court granted House of Brands’ motion and set the following deadlines:

             •   Fact Discovery to close by November 22, 2019;

             •   House of Brands’ Expert Disclosures due January 27, 2020;

             •   Defendants’ Expert Disclosures due February 27, 2020;

             •   Expert Discovery to close by March 27, 2020; and

             •   Pretrial Memorandums due by April 27, 2020.

         In compliance with its designation deadline, House of Brands served Defendants with its

  expert designation and an accompanying expert report on January 27, 2020. Defendants failed to

  serve an expert disclosure by February 27, 2020, and never communicated to House of Brands or

  to the Court that they were attempting to retain an expert (much less that they were experiencing

  “major and confidential software issues” that were preventing them from doing so). Defendants

  also elected not to depose House of Brands’ expert during the pendency of expert discovery.

         Following the close of expert discovery, and in compliance with the Court’s scheduling

  order, House of Brands filed its Pretrial Memorandum (ECF No. 42) on April 27, 2020. Ignoring

  the court-ordered deadline for them to do so, Defendants tardily filed their Pretrial Memorandum

  (ECF No. 43) on May 14, 2020, over two weeks past the Court’s deadline.

         House of Brands’ counsel then submitted a letter to the Court requesting a conference

  within the next thirty days to develop a plan to resolve all remaining pretrial issues in preparation

  for the anticipated trial. Among other things stated in the letter, House of Brands’ counsel noted

  House of Brands’ cash flow and liquidity issues, as well as the financial toll that this ongoing case



                                                                                                Page 4
Case 1:18-cv-00494-WES-LDA Document 45 Filed 06/02/20 Page 5 of 13 PageID #: 2724




  has had on House of Brands. The very next day, Defendants filed their two-page Motion

  requesting that this Court reopen expert discovery and grant Defendants an extension of time for

  their expert disclosures and expert discovery. House of Brands strongly opposes Defendants’

  Motion and implores this Court to recognize the Motion for what it truly is—a dilatory tactic

  entirely without merit.

                                      II.     LEGAL STANDARD

         A pretrial scheduling order “may be modified only for good cause and with the judge’s

  consent.” Fed. R. Civ. P. 16(b)(4). The good cause standard focuses on both the conduct of the

  moving party and the prejudice, if any, to the nonmovant. Miceli v. JetBlue Airways Corp., 914

  F.3d 73, 86 (1st Cir. 2019). “However, when a party lets a deadline pass before making the motion

  to extend, it must establish ‘excusable neglect’ to obtain relief.” Providence Piers, LLC v. SMM

  New England, Inc., No. 12-532S, 2015 U.S. Dist. LEXIS 188055, at *16 (D.R.I. 2015) (citing FED.

  R. CIV. P. 6(b)(1) and Rivera-Almodovar v. Instituto Socioeconomico Comunitario, Inc., 730 F.3d

  23, 26 (1st Cir. 2013)) (emphasis added).

         Excusable neglect is a more stringent standard than that of good cause, as it requires a

  showing of “inadvertence, mistake, or carelessness, as well as…intervening circumstances beyond

  the party’ s control.” Id. (citations omitted). When determining whether excusable neglect exists,

  courts consider the following factors: (1) the danger of prejudice to the opposing party, (2) the

  length of the delay and its potential impact on judicial proceedings, (3) the reason for the delay,

  including whether it was within the reasonable control of the movant, and (4) whether the movant

  acted in good faith. Pioneer Inv. Co. v. Brunswick Assocs., 507 U.S. 380, 395 (1993). “[A]mong

  the factors enumerated in Pioneer, by far the most critical is the asserted reason for the mistake.”

  Dimmitt v. Ockenfels, 407 F.3d 21, 24 (1st Cir. 2005). “A lawyer’s inattention or carelessness,

  without more, normally does not constitute excusable neglect, nor does failure to consult or to


                                                                                               Page 5
Case 1:18-cv-00494-WES-LDA Document 45 Filed 06/02/20 Page 6 of 13 PageID #: 2725




  abide by an unambiguous court procedural rule.” Providence Piers, 2015 U.S. Dist. LEXIS

  188055, at *16.

                                 III.    ARGUMENT & AUTHORITIES

         Defendants’ untimely Motion should be denied because they have not demonstrated that

  their failure to comply with the Court’s expert discovery deadlines was due to excusable neglect.

  A.     House of Brands will be prejudiced if expert discovery is reopened.

         House of Brands will be significantly prejudiced if this Court grants Defendants’ Motion

  and reopens expert discovery at this late stage of litigation. The First Circuit has held that a motion

  to modify a scheduling order is prejudicial if it requires “a re-opening of discovery with additional

  costs, a significant postponement of the trial, and a likely major alteration in trial tactics and

  strategy[.]” Steir v. Girl Scouts of USA, 383 F.3d 7, 12 (1st Cir. 2004); see also Stonkus v. Brockton

  Sch. Dep’t, 322 F.3d 97, 101 (1st Cir. 2003) (denying a plaintiff’s motion to extend an expired

  scheduling order deadline because it would only serve to hamper the defendant’s “interest in

  certainty and resolution and to further diminish witnesses’ memories concerning the events

  surrounding [plaintiff’s] claims,” thereby inflicting prejudice).

           Reopening discovery at this late stage of litigation would significantly prejudice House

  of Brands for several reasons. First, the parties have already filed their Pretrial Memoranda (ECF

  Nos. 42 & 43) laying out the discrete issues to be decided at trial, and House of Brands has already

  largely completed its preparations for trial. Blowing open the door to unlimited expert discovery

  at this stage will require House of Brands—which bears the burden of proof at trial—to rework its

  case strategy and trial tactics on the eve of trial, merely because Defendants elected not to comply

  with the Court’s deadlines.

         Second, reopening discovery will add substantial costs to this litigation, including

  additional legal and expert expenses related to depositions, Daubert briefing, and the cost of


                                                                                                  Page 6
Case 1:18-cv-00494-WES-LDA Document 45 Filed 06/02/20 Page 7 of 13 PageID #: 2726




  reworking House of Brands’ trial strategy. This is especially burdensome given that House of

  Brands’ cash flow and liquidity have been greatly impacted by the COVID-19 pandemic, as

  Plaintiff’s counsel explained to the Court in his letter dated May 20, 2020 (a true copy of which is

  attached to this opposition memorandum).

          Third, reopening discovery would significantly delay the trial. Due to House of Brands’

  financial stress in these unprecedented times, House of Brands has already asked this Court to

  specially set this case for trial “as quickly as possible.” To that end, House of Brands requested

  that the Court schedule a conference to resolve all remaining pretrial issues in anticipation of trial.

  But if Defendants are permitted to engage in expert discovery through the end of July, as their

  Motion requests, the trial and the requested conference will not only be significantly delayed, but

  it also will further exacerbate House of Brands’ financial strain. Indeed, if expert discovery closes

  at the end of July and House of Brands files Daubert motions, the Court may not rule on the

  admissibility of Defendants’ expert testimony for months, which could unnecessarily delay the

  trial into 2021.

  B.      Defendants’ reasons for their delay are insufficient.

          Defendants’ alleged reasons for their delay do not rise to the level of excusable neglect,

  and instead appear to be a guise to conceal Defense counsel’s inattention and/or carelessness

  regarding the deadlines in this case. See Providence Piers, 2015 U.S. Dist. LEXIS 188055, at *16

  (“A lawyer’s inattention or carelessness, without more, normally does not constitute excusable

  neglect[.]”); see also Dimmitt, 407 F.3d at 24 (finding that movant’s reason for the mistake is the

  most critical factor in determining whether there is excusable neglect).

          Defendants claim they have waited until three months after expiration of their February

  27 deadline for expert disclosures to seek an extension because they had “major and confidential

  software issues and [were] therefore unable to access many electronic files” back in February and


                                                                                                  Page 7
Case 1:18-cv-00494-WES-LDA Document 45 Filed 06/02/20 Page 8 of 13 PageID #: 2727




  March of this year. ECF No. 44 at 1. Even assuming that Alex and Ani did in fact experience

  these alleged “confidential software issues” for months, and assuming that those software issues

  somehow prevented Defense counsel’s ability to timely find an expert witness—both of which are

  highly doubtful under the circumstances—Defendants never once raised such issues to either

  House of Brands or to the Court until now. No amount of alleged “confidential[ity]” surrounding

  Defendants’ claimed software issues should have prohibited Defendants from timely seeking an

  extension when the issues arose, as opposed to doing so three months later after the parties have

  fully briefed the Court on all issues to be decided at trial. See, e.g., Providence Piers, 2015 U.S.

  Dist. LEXIS 188055, at *23 (holding that where the problem related to retaining experts was

  known prior to the expert disclosure deadline, “it cannot excuse the failure to make a timely motion

  to extend”).

         Defendants also claim that “the recent pandemic and ensuing state of emergency and

  various Executive Orders beginning in March have severely prohibited the Defendant’s [sic]

  ability to proceed with obtaining an expert.” ECF No. 44 at 1. Although House of Brands

  acknowledges the significant effects that the COVID-19 pandemic has had on all of us, Defendants

  should not be permitted to rely on this pandemic as a crutch for their blatant disregard for the

  Court’s deadlines in this lawsuit. Not only was Rhode Island’s Executive Order providing stay-

  at-home restrictions not issued until March 28, 2020,3 more than one month after Defendants’

  deadline to designate an expert, the order did nothing to negate Defendants’ ability to retain an

  expert.4 Indeed, even subject to Rhode Island’s stay-at-home order, Defense counsel had every


  3
     See STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS, Executive Order 20-13,
  https://governor.ri.gov/documents/orders/Executive-Order-20-13.pdf (March 28, 2020).
  4
    Defendants argument that they were “severely prohibited” by the “state of emergency” is
  similarly meritless. Rhode Island did not declare a state of emergency until March 9, 2020—
  eleven days after Defendants’ expert disclosure deadline had already expired.


                                                                                               Page 8
Case 1:18-cv-00494-WES-LDA Document 45 Filed 06/02/20 Page 9 of 13 PageID #: 2728




  opportunity to communicate with multitudes of potential experts, either telephonically, by

  videoconference, or through email, all of which are appropriate means to retain a credible expert

  regardless of the pandemic.

         In short, Defendants’ untimely excuses do not sufficiently explain why they could not

  comply with their February 27 expert disclosure deadline. Given these insufficient reasons for

  delay, the Court should heavily weigh this factor in favor of House of Brands and deny the Motion.

  Dimmitt, 407 F.3d at 24.

  C.     Defendants do not bring this Motion in good faith.

         From the inception of this case, Defendants have been committed to delaying their

  inevitable payment to House of Brands and prolonging this matter as long as possible. Defendants’

  Motion is no exception. For example, Defendants’ dilatory tactics in this matter include the

  following:

               •   After accepting roughly $2 million of inventory from House of Brands, and
                   subsequently reselling the inventory to other retailers, Alex and Ani wholly failed
                   to pay House of Brands for the inventory—despite specific representations and
                   obligations under the parties’ agreement to do so. Defendants ignored all of House
                   of Brands’ multiple requests for payment, forcing House of Brands to file a lawsuit
                   to recoup the monies owed.

               •   Despite conclusive evidence demonstrating that Defendant Omar Ajaj, Alex and
                   Ani’s VP of International Business Development, was authorized to make two
                   critical representations to House of Brands on behalf of Alex and Ani, Alex and
                   Ani refused to admit such facts in response to House of Brands’ First Set of
                   Requests for Admission. House of Brands was therefore forced to incur significant
                   legal fees and expenses by, among other things, drafting additional written
                   discovery, reviewing and analyzing documents, and preparing for and taking
                   depositions on the topics of Ajaj’s scope of employment and authorization—all of
                   which confirmed that he was indeed authorized to make the admissions in question.

               •   After Defendants represented to House of Brands that they wanted to mediate,
                   House of Brands incurred significant expenses flying both its Australia-based
                   corporate officer and its Texas counsel to Rhode Island for a mediation. At the
                   mediation, Defendants conducted themselves in a manner that demonstrated they
                   had no interest whatsoever in settling the case.



                                                                                               Page 9
Case 1:18-cv-00494-WES-LDA Document 45 Filed 06/02/20 Page 10 of 13 PageID #: 2729




                •   After failing to diligently pursue discovery, Alex and Ani moved to extend the
                    deadline for fact discovery two weeks before it closed. ECF No. 27. Alex and
                    Ani’s alleged reason for doing so was that it needed more time to conduct
                    “numerous additional depositions” of House of Brands witnesses. Yet Defendants
                    only deposed one witness after filing their motion.

                •   On numerous occasions, Defendants have agreed to produce responsive materials
                    by certain dates, yet they have repeatedly missed those deadlines by days, weeks,
                    and even months, thereby forcing House of Brands to request informal conferences
                    with the Court on multiple occasions (e.g., the outstanding discovery referenced in
                    House of Brands’ letter to the Court dated May 20, 2020).

            Defendants’ Motion is yet another obstructionist maneuver to delay the trial of this lawsuit.

   Though House of Brands can understand Defendants’ hesitation to begin a trial in which

   Defendants will have to admit to the jury that it breached the contract at issue,5 Defendants cannot

   be permitted to delay the inevitable. Defendants waited until three months after their deadline for

   expert disclosures to seek an extension of their expert discovery deadline based on issues that were

   never before raised to House of Brands, let alone to the Court. If Defendants were truly diligent

   in attempting to comply with the Court’s scheduling order, but were stymied by “major and

   confidential software issues” in the month of February, Defendants would have and should have

   reached out to House of Brands to request an extension at that time. But they did not. Instead,

   Defendants filed this Motion one day after House of Brands requested a pretrial conference with

   the Court to discuss all remaining pretrial issues—a request that mentioned House of Brands’

   financial struggles and the significant toll this ongoing litigation has placed on the company.

            Defendants therefore have no basis to assert that they acted diligently and in good faith to

   comply with the Court’s scheduling order. Rather, it is clear that Defendants’ Motion is mere

   gamesmanship to further prolong this case and the inevitable judgment requiring payment for the

   returned inventory from which Defendants have already repeatedly profited at House of Brands’


   5
       See ECF No. 26 at 10 (Robinson Dep. 167:17–20).


                                                                                                 Page 10
Case 1:18-cv-00494-WES-LDA Document 45 Filed 06/02/20 Page 11 of 13 PageID #: 2730




   expense. “Viewed through the lens of equity, the relief sought by this [M]otion to extend appears

   to amount to the kind of maneuvering that is far from the good faith that is needed to support a

   finding of excusable neglect.” Providence Piers, 2015 U.S. Dist. LEXIS 188055, at *27–28.

             It is evident that Defendants’ Motion is merely an obvious attempt to avoid the

   consequences of Federal Rule of Civil Procedure 37(c)(1), which requires that, at a minimum, the

   party who fails to timely disclose an expert witness “is not allowed to use that…witness to supply

   evidence on a motion, at a hearing, or at a trial[.]” Under Rule 37, the baseline sanction is

   preclusion, Providence Piers, 2015 U.S. Dist. LEXIS 174489, at *15, although the Court may also

   impose other sanctions, such as requiring the defaulting party to pay the other party’s related

   expenses, including attorney’s fees, and/or informing the jury of the party’s failure. Fed. R. Civ.

   P. 37(c)(1). Thus, to the extent the Court elects to grant Defendants’ Motion and re-opens expert

   discovery, House of Brands respectfully requests that Defendants be required to pay for House of

   Brands’ expenses, including attorney’s fees, incurred in relation to any additional expert

   discovery—including all costs and expenses associated with any briefing on the reasonableness of

   such expenses incurred by House of Brands, and any briefing on Daubert motions filed by any

   party.6




   6
     Although House of Brands requests reimbursement for expenses should the Court grant
   Defendants’ Motion, such reimbursement will not resolve the significant prejudice that House of
   Brands has and continues to experience as a result of Defendants’ tactics of unnecessarily
   prolonging this lawsuit. For over two years, Defendants have withheld roughly $2 million owed
   to House of Brands for returned inventory. This is a significant outstanding balance for a small
   company like House of Brands, which continues to incur mounting interest and loan expenses as
   a result. Thus, House of Brands maintains that the proper remedy to avoid unfairly prejudicing
   House of Brands at this late stage of litigation is for the Court to deny Defendants’ Motion and
   decline to re-open discovery.


                                                                                              Page 11
Case 1:18-cv-00494-WES-LDA Document 45 Filed 06/02/20 Page 12 of 13 PageID #: 2731




                                       IV.    CONCLUSION

          For the foregoing reasons, House of Brands respectfully requests that this Court deny

   Defendants’ Motion for Extension of Time with prejudice.



   Dated: June 2, 2020

                                              Respectfully submitted,

                                              /s/ Robert G. Flanders, Jr.
                                              Robert G. Flanders, Jr. (#1785)
                                              Timothy K. Baldwin (#7889)
                                              Whelan, Corrente, Flanders, Kinder & Siket LLP
                                              100 Westminster Street, Suite 710
                                              Providence, RI 02903
                                              Tel: (401) 270-4500
                                              Fax: (401) 270-3760
                                              RFlanders@whelancorrente.com
                                              TBaldwin@whelancorrente.com

                                              Richard S. Krumholz
                                              (admitted pro hac vice)
                                              Joseph D. Piorkowski
                                              (admitted pro hac vice)
                                              Norton Rose Fulbright US LLP
                                              2200 Ross Avenue, Suite 3600
                                              Dallas, TX 75201
                                              Tel: (214) 855-8000
                                              Fax: (214) 855-8200
                                              richard.krumholz@nortonrosefulbright.com
                                              joseph.piorkowski@nortonrosefulbright.com

                                              Counsel for House of Brands Pty Ltd.




                                                                                       Page 12
Case 1:18-cv-00494-WES-LDA Document 45 Filed 06/02/20 Page 13 of 13 PageID #: 2732




                                      CERTIFICATE OF SERVICE

          I hereby certify that on June 2, 2020, a copy of the foregoing document was filed

   electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

   will be sent by e-mail to all parties by operation of the Court’s electronic filing as indicated on the

   Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.



                                                  /s/ Robert G. Flanders, Jr.
                                                  Robert G. Flanders, Jr.

   WC48092




                                                                                                 Page 13
